Citation Nr: 1813640	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-20 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a respiratory condition, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 2000 to October 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran initially requested a Board hearing in his June 2014 VA Form 9.  Such a hearing was scheduled for September 2017.  However, prior to the scheduled hearing, the Veteran contacted the RO and withdrew his hearing request.

The issue of entitlement to a respiratory condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has credibly reported ringing in his ears, which has been described by a VA examiner as tinnitus, since exposure to harmful noise in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Tinnitus

The Veteran contends that he has tinnitus, or ringing in the ears, which developed during active service as a result of harmful noise exposure.  For the following reasons, the Board finds that service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's DD-214 reflects that his military occupational specialty (MOS) was aircraft mechanic.  He has reported being exposed to aircraft noises as well as explosions and other constant "military noise exposure" while on active duty.  See VA Form 9 (June 2014).  Reviewing the evidence in the light most favorable to the Veteran, and particularly considering his lengthy period of overseas service in Iraq, the Board accepts his contentions of harmful noise exposure in service.  See 38 U.S.C. § 1154(a).

In September 2013, the Veteran underwent a VA audiological examination.  In the report, the examiner noted that the Veteran's service treatment records were negative for "objectively verifiable evidence of noise injury" or clinically significant threshold shifts.  However, the Veteran reported symptoms of ringing in the ears which began sometime on active duty.  The examiner noted a diagnosis of tinnitus but opined that "there is no evidence to support that tinnitus is the result of hazardous noise exposure during military service."

After reviewing the record, the Board finds that the evidence is in equipoise with regard to whether the Veteran's diagnosed tinnitus originated in service.  As discussed above, the Veteran has reported ringing in his ears since being exposed to loud noises, such as aircraft noise and explosions, during his service.  Notably, his May 2005 separation report of medical history reflects that he reported subjective hearing loss over the past year.  Accordingly, his reports of harmful noise exposure are consistent with the circumstances and duration of his service, and the Board finds them highly credible.  In addition, the VA audiological examination findings confirm that the ringing in the ears observed by the Veteran was tinnitus.  As the Veteran reported that the ringing started during service, his credible assertions of ringing in his ears during and after active service establish chronicity of the condition which was later diagnosed as tinnitus.  As such, a nexus to service is shown.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Accordingly, service connection will be granted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends that he has a respiratory condition which he incurred while he was deployed overseas, including as a result of exposure to dry weather, dust, sand storms, and a variety of other harmful substances including insect repellent, pesticides, exhaust fumes, fuels, solvents, and paints.  See Notice of Disagreement (November 2013); VA Form 9 (June 2014).

The record shows that the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, and as such may be entitled to compensation for an undiagnosed illness or medically unexplained chronic multisymptom illness.  See 38 U.S.C. § 1117(a)(2)(A), (B); 38 C.F.R. § 3.317(a)(2)(A), (B).  Signs or symptoms of such illness include those involving the respiratory system (upper or lower).  38 C.F.R. § 3.317(b)(8).  The Board further notes that the Veteran's DD-214 reflects that his MOS was aircraft mechanic.  Thus, his lay reports of in-service exposure to harmful substances such as exhaust fumes and fuel are consistent with the circumstances of his service.  See 38 U.S.C. § 1154(a).  In addition, the Veteran's May 2005 separation examination indicates that he reported a history of shortness of breath after returning from Iraq.

The Veteran underwent a VA examination for respiratory conditions in September 2013.  The report shows that the Veteran stated that, since his 2004 deployment, he had experienced a sensation in his chest that felt like getting over a chest cold.  He denied cough, phlegm, and fevers.  The examiner indicated that he was unable to provide a diagnosis, as there was no pathology with which to render a diagnosis.

The Board notes that dyspnea (labored breathing) has been listed in the Veteran's most recent CAPRI records "problem list."  Furthermore, the Veteran is competent to report symptoms such as shortness of breath over a given time period.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In light of his service in in the Southwest Asia Theater of Operations, and pursuant to the statutes and regulations cited above, the Board finds that a VA Gulf War examination is warranted to determine the etiology of his respiratory symptoms, to include whether he has an undiagnosed illness or medically unexplained chronic multisymptom illness.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, the examiner should carefully consider the Veteran's lay reports of shortness of breath beginning after he returned from Iraq, as well as relevant medical records including the Veteran's separation questionnaire and more recent reports of shortness of breath, which corroborates his lay reports.  See, e.g., Primary Care Note (April 2013) (noting "chronic [shortness of breath] since return from Iraq").  If a specific diagnosis is indicated, the examiner should opine as to whether such was incurred or aggravated by service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records pertaining to the Veteran from April 2014 to the present.

2.  Schedule the Veteran for a Gulf War examination with an appropriate specialist.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  If indicated, an examination of the respiratory system should also be scheduled to determine the nature and etiology of his reported symptoms.

After reviewing the entire claims file, the examiner should respond to the following:

(a)  Indicate whether the Veteran's documented respiratory symptoms either (i) can be attributed to known clinical diagnoses, or (ii) constitute undiagnosed illness or medically unexplained chronic multisymptom illness pursuant to 38 C.F.R. § 3.317.

(b)  As to any clinically diagnosed disorder of the respiratory system, opine as to whether it is at least as likely as not (50-percent probability or more) that such disorder was incurred in or aggravated during service, to include as due to exposure to dry weather, dust, sand storms, insect repellent, pesticides, exhaust fumes, fuels, solvents, and paints.

In formulating the requested opinions, the examiner should specifically discuss:

* The Veteran's competent reports of respiratory symptoms after returning from Iraq, to include the May 2005 report of medical history in which he reported shortness of breath since returning from Iraq
* Relevant post-service VA medical records, to include treatment notes reflecting the Veteran's reports of ongoing shortness of breath.  See, e.g., Primary Care Note (April 2013) (noting "chronic [shortness of breath] since return from Iraq")
* The September 2013 VA respiratory conditions examination report

3.  After completing all indicated development, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


